Robinson, J.
(concurring specially). This is a suit for redemption from a foreclosure sale after the making of a sheriff’s deed to the purchaser. Under a mortgage made by the plaintiff on April 19, 1913, the bank foreclosed on a quarter section of land and bid in the same for principal and interest and costs, amounting to $300.04. The trial court, by Honorable J. A. Coffey, gave judgment for the plaintiff, and the bank appeals to this court.
As the trial court found and as the evidence shows, the plaintiff’s equity in the land amounts to $3,600, and so it seems the bank insists ■on receiving from the plaintiff twelve times the total amount of its little mortgage, with interest and costs. That seems like trying to kill the goose that laid the golden egg. Under the statute a mortgagee or his assigns may fairly and in good faith become a purchaser of the property sold. Good faith consists in an honest intention to abstain from taking an unconscientious advantage of another even through the forms and technicalities of law. The law and the courts are not made to rob men of their property. The case is much the same as if a party should pledge or pawn a watch worth $120 as security for $10, payable in a month, and after the lapse of the month, when the owner comes to redeem his watch, the pawnee says to him: “You are too late. I have sold the watch to myself for $10.” Of course that is not good faith. It is trying to take an unconscionable advantage of another through the *59forms and tcebnicalities of the law. And strange as it may seem, there -are some court decisions that do in such cases hold in favor of giving the pound of flesh, but we prefer to base the decision of this court on a broader and better equity. As said by the trial court, the foreclosure was unnecessary; it was conducted in bad faith and for the purpose of obtaining title to the plaintiff’s land, and the debt might well have been collected by fair and courteous notices and correspondence, without piling up costs of foreclosure.